DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification amendment filed 10/07/2022 has been entered. 

Status of Claims
Examiner acknowledges the reply filed 10/07/2022. In the reply, claims 1, 18, 19, 21 and 24 were amended. No claims were newly added. Claims 9, 13 and 16 were canceled.

Claim Objections
Regarding clam 1, the limitation of “a control processor that monitors fluid volume and flow rate…” and “wherein the flow rate and pressure of the fluid system are directly managed and controlled …” is objected to for appearing to recite a method step in an apparatus claim. is objected to for appearing to recite a method step in an apparatus claim.
Regarding claim 19, the limitation “the system uses an electronically executed algorithm to monitor and record fluid volume, rate and prior therapies or treatments for the patient” is objected to for appearing to recite a method step in an apparatus claim. is objected to for appearing to recite a method step in an apparatus claim.
Regarding claim 22, the limitation “wherein the patient directs control of the removal of fluid from the patient to actively manage pain and discomfort using the fluid removal system structurally configured to provide direct control of one or more of pressure, flow rate, and overall flow volume, measured and quantified using one or more flow sensors, by selecting one or more of a plurality of settings using a plurality of pressure controls” is objected to for appearing to recite a method step in an apparatus claim. Therefore, the metes and bounds of the claimed invention may be unclear. 
Regarding claim 24, the limitation “wherein one or more flow sensors … measure and quantify pressure inside the fluid removal subassembly of the fluid removal system and the fluid removal system adjusts the speed of the pumping operation …” is objected to for appearing to recite a method step in an apparatus claim. is objected to for appearing to recite a method step in an apparatus claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and all claims depending therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The new matter is “a control processor that monitors fluid volume and flow rate using electrical parameters related to motor resistance, rotational speed and power consumption of the motor and drive”. The specification does not describe the subject matter of the control processor that monitors fluid volume and flow rate using the above-described electrical parameters of both the motor and the drive. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and all claims depending therefrom (as applicable) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a control processor that monitors fluid volume and flow rate using electrical parameters related to motor resistance, rotational speed and power consumption of the motor and drive” is unclear because the claim appears to recite that parameters related to motor resistance, rotational speed and power consumption are characteristic of both the motor and the drive. However, it is not clear that the drive has a parameter related to motor resistance, rotational speed or power consumption (it is not even clear that the drive has a motor or is even powered).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, 11, 12, 14, 15, 17, 18, 20, 21 and 24 are rejected under 35 U.S.C. 102 as being anticipated by Adahan (U.S. Pat. 8,235,972 B2, hereinafter “Adahan”).
Regarding claim 1, Adahan discloses a fluid removal system 10 (Fig. 1), comprising: 
a disposable fluid removal subassembly 18 (Fig. 1), comprising: 
a fluid conduit 67 having a first end (at nipple 65; see Fig. 1) and a second end (opposite the first end; see Fig. 1); 
a connector 65 disposed at the first end of the fluid conduit, the connector configured for fluid coupling with a catheter coupling of a catheter 16 configured for extraction of target fluid inside a fluid filled cavity “V” of a patient (see Fig. 1); and 
a fluid flow inducer (combination of inflow fluid intake 19, outflow fluid output 20 and flexible diaphragm 24 defining a working pump chamber 29; see Fig. 1) disposed at the second end of the fluid conduit, the fluid flow inducer having an inflow fluid intake 19 and an outflow fluid output 20; 
wherein an entirety of the fluid removal subassembly, inclusive of the connector, the fluid conduit, and the inflow fluid intake of the fluid flow inducer, but exclusive of the out flow fluid output, is fluidly sealed from an external environment and unvented thereto (i.e., the connector, fluid conduit and inflow fluid intake form an unvented system whereas only the outflow fluid output is vented to the external environment via a vent 17 in the waste container 31);
a portable drive subassembly 40 sized, dimensioned, and configured as a compact handheld device operable by the patient (this limitation is interpreted to recite an intended use of the device and the subassembly 40 in Adahan is interpreted to be capable of being handheld and operated by the user), the portable drive subassembly comprising: 
a motor 39 (see Fig. 1) and a drive 21 (see Fig. 1) configured for removable and replaceable engagement with the fluid flow inducer in such way that activates the fluid flow inducer (see col. 16, lines 12-16 disclosing that the portable drive subassembly 40 [which includes the motor 39 and drive 21] is removable and replaceable with the disposable fluid flow subassembly 18 [which includes the fluid flow inducer] via a latch system 23) 
a control processor that monitors fluid volume and flow rate using electrical parameters related to motor resistance, rotational speed and power consumption of the motor and drive (i.e., a controller 300 can monitor and/or control variations in the pressure level generated by the pump apparatus without the need for directly measuring the air pressure in the pump or wound enclosure; this function is achieved by monitoring power consumption [see col. 14, lines 37-55 disclosing monitoring current draw on the motor], motor speed [see col. 14, lines 60-65] or resistance [see col. 14, lines 60-65, disclosing that torque may be measured; torque is “related” to motor resistance]);
 wherein the flow rate and pressure of the fluid through the fluid removal system are directly managed and controlled only by variation of motor and drive speed in such a way that an increase in motor and drive speed increases fluid flow rate and suction pressure applied to a fluid filled cavity of the patient and a decrease in motor and drive speed decreases fluid flow rate and suction pressure applied to the fluid filled cavity of the patient (see col. 16, lines 20-29, disclosing how motor and drive speed causes changes in the fluid flow rate and suction pressure applied to the wound; and Adahan does not appear to disclose any other meaningful way to adjust the fluid flow rate and suction pressure).
The limitation “thereby enabling active management of pain and discomfort of the patient caused by the suction pressure applied to the fluid filled cavity of the patient” appears to be a recitation of the function or intended use of modifying the motor and the drive, and does not appear to impart patentable weight to the claim.
Regarding claims 2 and 3, Adahan discloses a user interface, in the form of a display in communication with the portable drive subassembly (see col. 5, lines 40-41).
Regarding claim 5, Adahan discloses the fluid removal system comprising a plurality of pressure controls configured to select a plurality of pressure settings (see, e.g., col. 16, lines 29-54 disclosing a mode of pulsating pressure and a mode of clearing a blockage by increasing the pressure of the pump).
Regarding claim 6, Adahan discloses that the connector is sealingly coupled with the fluid conduit (i.e., the system is a closed system such that the connector and fluid conduit are understood to be sealed together).
Regarding claim 7, although Adahan does not explicitly disclose that the fluid removal subassembly 18 is configured for single-use, Adahan discloses that the fluid removal subassembly is disposable, such that it is capable of only being used once; see col. 16, lines 8-11).
Regarding claim 8, Adahan discloses that the fluid removal system is configured to maintain an adjustable controlled pressure (see col. 17, lines 15-21).
Regarding claim 11, Adahan discloses that the fluid flow inducer comprises one or more of gears, diaphragms, and/or pistons, motivating fluid flow (i.e., the inducer is a diaphragm; see col. 10, lines 38-40). 
Regarding claim 12, Adahan discloses that an internal pressure of the fluid removal subassembly is regulated without venting of air to or from outside of the fluid removal subassembly (see col. 16, lines 20-29, disclosing how motor and drive speed causes changes in the fluid flow rate and suction pressure applied to the wound; and Adahan does not appear to disclose any other meaningful way to adjust the fluid flow rate and suction pressure; and while venting air could impact the internal pressure of the fluid removal subassembly, Adahan does not disclose that doing so is required for regulating the internal pressure of the fluid removal subassembly)..
Regarding claim 14, Adahan discloses that the disposable fluid removal subassembly generates unidirectional fluid flow from the first end of the fluid conduit to the second end of the fluid conduit and the fluid flow inducer, thereby preventing fluid back flow (see col. 10, lines 22-25). 
Regarding claim 15, Adahan discloses that the portable drive subassembly is disposable (see col. 16, lines 8-11).
Regarding claim 17, Adahan discloses that the portable drive subassembly 18 further comprises a battery 41 (see Fig. 1).
Regarding claim 18, though Adahan does not explicitly disclose that removal and/or replacement of the portable drive subassembly from and to engagement with the disposable fluid removal subassembly does not breach the fluid seal of the disposable fluid removal subassembly, it appears in Adahan that removing the portable drive subassembly from the disposable fluid removal subassembly would not impact the fluid seal between the connector, fluid conduit and inflow fluid intake.
Regarding claim 20, Adahan discloses one or more flow sensors disposed to measure and quantify fluid flow through the system (see col. 5, lines 43-50).
Regarding claim 21, Adahan discloses a method of removing bodily fluid from a patient using a fluid removal system 10, the method comprising: 
fluidly coupling a catheter 16 to a fluid filled cavity “V” of a patient, the catheter coupled with a disposable fluid removal subassembly 18 (Fig. 1) having a fluid conduit 67 having a first end (at nipple 65; see Fig. 1) and a second end (opposite the first end), a connector 65 disposed at the first end of the fluid conduit, and a fluid flow inducer (combination of inflow fluid intake 19, outflow fluid output 20 and flexible diaphragm 24 defining a working pump chamber 29; see Fig. 1) disposed at the second end of the fluid conduit, the fluid flow inducer having an inflow fluid intake 19 and an outflow fluid output 20;
activating a portable fluid drive subassembly 40 sized, dimensioned, and configured as a compact handheld device operable by the patient (this limitation is interpreted to recite an intended use of the device and the subassembly 40 in Adahan is interpreted to be capable of being handheld and operated by the user), the portable drive subassembly comprising: 
a motor 39 (see Fig. 1) and a drive 21 (see Fig. 1) configured for removable and replaceable engagement with the fluid flow inducer in such way that activates the fluid flow inducer (see col. 16, lines 12-16 disclosing that the portable drive subassembly 40 [which includes the motor 39 and drive 21] is removable and replaceable with the disposable fluid flow subassembly 18 [which includes the fluid flow inducer] via a latch system 23) 
a control processor that monitors fluid volume and flow rate using electrical parameters related to motor resistance, rotational speed and power consumption of the motor and drive (i.e., a controller 300 can monitor and/or control variations in the pressure level generated by the pump apparatus without the need for directly measuring the air pressure in the pump or wound enclosure; this function is achieved by monitoring power consumption [see col. 14, lines 37-55 disclosing monitoring current draw on the motor], motor speed [see col. 14, lines 60-65] or resistance [see col. 14, lines 60-65, disclosing that torque may be measured; torque is “related” to motor resistance]);
directing fluid from the fluid flow inducer to a collection bag (see collection container 31, which can be a flexible or collapsible container made from a thin plastic sheet or other suitable flexible or non-rigid material to allow it to be collapsed or folded when not full—thus meeting the conventional definition of a “bag”; see col. 11, lines 13-20);
 wherein the flow rate and pressure of the fluid through the fluid removal system are directly managed and controlled only by variation of motor and drive speed in such a way that an increase in motor and drive speed increases fluid flow rate and suction pressure applied to a fluid filled cavity of the patient and a decrease in motor and drive speed decreases fluid flow rate and suction pressure applied to the fluid filled cavity of the patient (see col. 16, lines 20-29, disclosing how motor and drive speed causes changes in the fluid flow rate and suction pressure applied to the wound; and Adahan does not appear to disclose any other meaningful way to adjust the fluid flow rate and suction pressure).
The limitation “thereby enabling active management of pain and discomfort of the patient caused by the suction pressure applied to the fluid filled cavity of the patient” appears to be a recitation of the function or intended use of modifying the motor and the drive, and does not appear to impart patentable weight to the claim.
Regarding claim 24, Adahan discloses that one or more flow sensors 10 measure and quantify pressure inside the fluid removal subassembly of the fluid removal system and the fluid removal system adjusts the speed of the pumping operation by the fluid flow inducer and the portable fluid drive subassembly automatically to automatically compensate for changes in pressure (see col. 17, lines 15-21).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Adahan (U.S. Pat. 8,235,972 B2) in view of Luxon et al (WO 2015/105916 A1, hereinafter “Luxon”).
Regarding claim 4, it is noted that the Adahan does not appear to disclose a power level indicator.
Luxon discloses a fluid removal system having a power LED/indicator 4314 (Fig. 43) to indicate the power level of the device, i.e., an indication that the power is on or off (see para [0171]).
A skilled artisan would have found it obvious at the time of the invention to modify the device of Adahan, in order to provide a power level indicator, in order to notify the user of the device whether the device is powered on before use, and to enable the user to take remedial action (such as powering on the device if the power level indicator indicates that the power is off). 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Adahan (U.S. Pat. 8,235,972 B2) in view of Blott et al (U.S. Pat. 7,524,315 B2, hereinafter “Blott”).
Regarding claim 10, Adahan does not appear to disclose that the fluid flow inducer comprises an impeller.
Blott discloses an fluid removal system for a wound, comprising a pump to evacuate fluid from the wound, and teaches that the pump can take a variety of forms including diaphragm pumps, piston pumps, rotary pumps including impeller-type pumps, etc. (see col. 16, lines 7-35).
A skilled artisan would have found it obvious at the time of the invention to modify the system of Adahan so that the fluid flow inducer comprises an impeller, as an impeller and the diaphragm-type inducer were both well-known fluid flow inducers in the art of wound therapy as taught in Blott. Thus, substituting one for the other would have been obvious with a reasonable expectation of success. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Adahan (U.S. Pat. 8,235,972 B2) in view of Holper (U.S. Pat. 8,608,716 B2, hereinafter “Holper”).
Regarding claim 19, Adahan does not appear to disclose that the fluid removal system uses an electronically executed algorithm to monitor and record fluid volume, rate and prior therapies/treatments for the patient. 
Holper discloses a fluid removal system, comprising a controller that can monitor and store data including fluid volume and rate (see col. 6, lines 11-20). Further, the system can also input into memory the specific tubing that was used in a prior therapy or treatment (see col. 8, lines 32-38). 
A skilled artisan would have found it obvious at the time of the invention to modify the system of Adahan so that the system uses an electronically executed algorithm to monitor and record fluid volume and rate, in order to allow the device to be controlled remotely by transferring data from a memory to an external interface (see Holper at col. 6, lines 26-30).
Further, a skilled artisan would have found it obvious to modify the system of Adahan so that the system uses an electronically executed algorithm to monitor and record prior therapies/treatments for the patient, in order to ensure sterility in the device by preventing the re-use of tubing that has been used for a prior treatment (see Holper at col. 8, lines 32-38).

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Adahan (U.S. Pat. 8,235,972 B2) in view of Degen et al (U.S. Pub. 2012/0209165 A1, hereinafter “Degen”).
Regarding claim 22, Adahan discloses that the pressure, flow rate or flow volume, as controlled by the operation of the motor and measured and quantified by the one or more flow sensors, can be adjusted as desired (see col. 10, lines 1-2); however, it is noted that Adahan does not disclose that the adjusted by a patient who selects one or more of a plurality of settings using a plurality of pressure controls (see col. 7, lines 50-58 disclosing that pressure of the system can be controlled based on measurements from a flow sensor, i.e., a pressure sensor 10).
Degen discloses a device for treating a fluid accumulation, whereby a controller can enable a patient to input a limited number of commands (see para [0084] to control the operation of a pump associated with the device, for instance, operating the pump in a “boost” mode to unblock a line due to a blockage (see para [0093]).
A skilled artisan would have found it obvious at the time of the invention to modify the method of Adahan so that the patient can adjust a pressure, flow rate or flow volume of the pump through a plurality of pressure controls, as taught in Degen, in order to permit a blockage to be freed without the need for a physician to be present.
Regarding claim 23, Adahan discloses that the plurality of pressure controls comprise one or more of a rate toggle, a pause button, and a power button (see col. 15, lines 35-43 disclosing that it may be desired to adjust the working parameters of the drive unit to control the pressure output of the pump head 14; a skilled artisan would understand this disclosure as an implicit mention of a rate toggle, but does not disclose that such selection is based on status of operation feedback from the one or more flow sensors provided through a user interface of the fluid removal system
Degen discloses a device for treating a fluid accumulation, whereby a controller can enable a patient to input a limited number of commands (see para [0084] to control the operation of a pump associated with the device, for instance, operating the pump in a “boost” mode to unblock a line due to a blockage (see para [0093]).
Based on the teaching in Adahan that the motor speed can be temporarily increased to free a blockage (see col. 16, lines 48-53), a skilled artisan would have found it obvious at the time of the invention to modify the method of Adahan so that the user can control this feature using a toggle, in order to permit a blockage to be freed without the need for a physician to be present.

Response to Arguments
Applicant's arguments filed 10/07/2022 have been fully considered
Where appropriate, the rejections and objections have been withdrawn.
Applicant’s arguments with respect to claims 1-3, 5-9 and 11-20, having been rejected under 35 U.S.C. 103, have been considered, but are moot in view of the new grounds of rejection having been necessitated by the claim amendments.
Although the reference of Holper is no longer applied, Examiner notes that neither the original disclosure, nor the claims, place any numerical or dimensional requirements on the meaning of a “compact handheld device operable by the patient”. A skilled artisan would recognize this limitation as referring to a device that is able to be handheld (though not necessarily held by a single hand), being contained in a relatively small package and being able to be operated by the patient. Further, even assuming that a peristaltic pump requires AC power or a large battery (as alleged by Applicant on pg. 12 of the Remarks) does not preclude the pump from being “compact and handheld”.
Further, no structural limitation appears to be placed on the portable drive subassembly “operably by a patient”. It is understood that a patient could operate any part of the fluid removal system of the cited prior art including the portable drive subassembly.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        12/12/2022